Citation Nr: 1636115	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-22 448 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depression (also claimed as panic disorder/insomnia).

2.  Entitlement to a separate service connected evaluation for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 2000 to January 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In January 2014, a Veterans Law Judge (other than the undersigned) remanded the matters for additional development.  The claims file is now assigned to the undersigned Veterans Law Judge.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder does not manifest with symptoms that produce impairment greater than occupational and social impairment with reduced reliability and productivity; this condition does not manifest symptoms that produce occupational and social impairment with deficiencies in most areas.

2.  The Veteran's insomnia is a component of his service-connected major depressive disorder and is not an independent disability with its own distinct symptom set.






CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for the Veteran's major depression is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).

2.  The criteria for a separate award of service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.14 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  An April 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a March 2015 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

As to VA's duty to assist, the Veteran's pertinent postservice treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for VA examinations in May 2009, which will be discussed in greater detail below.  The reports of these examinations provide the information needed to properly evaluate the disabilities at issue, so they are adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the January 2014 remand, the Board instructed the AOJ to schedule the Veteran for a new VA mental health examination to determine his current level of functioning, and to determine if he suffers from any respiratory or neurological sleep disorders which might produce insomnia.  Pursuant to the Board's remand, the AOJ scheduled the Veteran for a VA examination in February 2015, for which he failed to appear.  The Veteran has not submitted a request that the examination be rescheduled or good cause for his failure to report.  VA's duty to assist is met.

Legal Criteria - General

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Legal Criteria - Increased Rating for Major Depressive Disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Major depressive disorder is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptom[s]," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  While the DSM-5, which was adopted by VA, did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations and treatment provided prior to VA's adoption of the DSM-5.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Legal Criteria - Separate Evaluation for Insomnia

It is possible for a Veteran to have separate and distinct manifestations from the same injury or disability that would permit rating under several Codes; however, the critical element in permitting the assignment of several ratings under various Codes is that none of the symptoms for any one of the conditions duplicates or overlaps with the symptoms of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Here, all mental disorders are rated under 38 C.F.R. § 4.130, to include major depression.  While insomnia is not specifically listed, sleep impairment is contemplated under the criteria in the general rating formula for mental disorders.

Factual Background

On May 2009 VA general medical examination, the Veteran's behavior was very jittery with taking deep breaths and shifting in his chair during the examination.  He reported that he could not sleep.  He could comprehend well and was coherent with his responses.  There was an obvious sign of tension.  He reported that he was not contemplating harming himself.

On May 2009 VA mental health examination, the Veteran reported that he started having problems with depression and panic attacks in approximately 2006.  He reported that he was feeling mostly sad, he was not eating, and he was isolating himself.  He reported feeling weak with no energy, no motivation, and at times suicidal ideations.  He reported having panic attacks that would occur "out of the blue", with fast heart rate, inability to breathe, a feeling of being trapped and that the world was moving too fast for him, and that he had to get out of the situation whatever he was doing.  He reported that he had been treated with a number of medications in the past but he had a tendency to abuse some of his prescription medications, especially those for pain; he had not been on medications for six months but was prescribed medical marijuana.  He reported having panic attacks multiple times a day and continued symptoms of depression.  He denied being suicidal at the time of the examination.  He was enrolled in college but had not been doing well, his wife was deployed in Iraq and he had two young children; his 15-month-old child lived with him and his father-in-law.

On mental status examination, the Veteran was dressed casually and was cooperative.  His mood was very depressed and extremely anxious.  His affect was restricted.  His speech was spontaneous with normal rate, volume and tone.  His thought process was goal directed, and there was no loosening of association or flight of ideation.  His thought content contained no hallucinations or delusions, and he was not suicidal.  His insight and attention were impaired and his judgment was fair.  He was oriented to time, place, person, and purpose.  His short term and long term memory were intact.  The impressions included panic disorder with agoraphobia and severe recurrent major depression; a GAF score of 45 was assigned.  The examiner opined that the Veteran was capable of taking care of his basic activities of daily living such as feeding, dressing, and managing money himself, and he was competent to manage VA benefits.  The examiner noted that the Veteran did not have any history of aggressive behavior.  The examiner opined that the Veteran's symptoms had interfered with his ability to work as well as his social functioning, and noted that his father-in-law helped him and helped care for his 15-month-old child.

Based on this evidence, the December 2009 rating decision granted the Veteran service connection for major depressive disorder (also claimed as panic disorder/insomnia), rated 30 percent disabling.

In a January 2010 statement, the Veteran stated that he had panic attacks every day and he could not maintain any work or social relationship because of them.  He stated that he had difficulty attending school, and his depression and panic attacks had caused his marriage to fail.  He also contended that he should be granted a separate evaluation for insomnia.  He stated that he slept about 3 to 5 hours per night, and a good night consisted of 5 hours of sleep.
Based on a review of the expanded record, an April 2010 rating decision granted the Veteran an increased initial rating of 50 percent for major depressive disorder (also claimed as panic disorder/insomnia).

In the January 2014 remand, the Board noted that the Veteran's living and employment situation had changed since the most recent VA examination in May 2009, and instructed that he should be afforded a new VA mental health examination to determine his current level of functioning.  The Board also noted in the remand that 38 C.F.R. § 4.14 contemplates that several separately diagnosed disorders may have a single manifestation, and that the provision clearly prohibits VA from rating that manifestation for each disorder.  The Board noted the possibility that the Veteran's insomnia is the result of a physical condition which could merit a separate rating, and instructed that he should be examined to determine if he suffers from any respiratory or neurological sleep disorders which might produce insomnia.

Pursuant to the Board's remand, the AOJ scheduled the Veteran for a VA examination in February 2015, for which he failed to appear.  The Veteran has not submitted a request that the examination be rescheduled or good cause for his failure to report.

There are no VA or non-VA mental health treatment records available for review in the claims file.  

Analysis - Increased Rating for Major Depressive Disorder

The Board finds that the Veteran's major depression has resulted in some deficiencies in his social and personal life, and that his disability picture is most appropriately addressed by the 50 percent rating.  The Veteran has shown deficiencies in social relations, as well as impaired mood and sleep, panic attacks more than once a week, and impaired insight and attention.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The reports of the VA examinations and lay statements, overall, provide evidence against assigning a rating in excess of 50 percent, because they do not show that symptoms of the Veteran's major depression have produced deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  He has not displayed symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships, nor does he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  

While the May 2009 VA examiner assigned a GAF score of 45, the Veteran was not receiving any mental health treatment, medication, or therapy, and there was no evidence of cognitive impairment.  The examiner opined that the Veteran was capable of taking care of his basic activities of daily living, managing money himself, and he did not have any history of aggressive behavior.  Consequently, the GAF score (of itself) does not provide a separate basis for increasing the rating.  The GAF score does not suggest severe symptoms, or serious impairment in work, family relations, judgment, or thinking, and do not suggest that a higher rating of 70 percent would be appropriate.  The Board has considered the higher, 70 percent rating criteria, but finds that such a rating is not warranted, for the reasons listed above.  Central to this determination is that the Veteran has not demonstrated significant deficiencies in work, family relations, judgment, or thinking. 

The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, deficiencies in most areas simply are not shown at any time during the appeal period.  In summary, the Board finds the Veteran's overall level of impairment in most areas - work, family relations, judgment, mood, etc. - does not more nearly approximate occupational and social impairment with deficiencies.  Instead, as described above, the Board finds that the Veteran's major depression more nearly approximates occupational and social impairment with reduced reliability and productivity.

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of major depression.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent rating assigned; thus the lay statements do not support the assignment of a higher schedular rating at any time.

All symptoms of the Veteran's major depressive disorder are encompassed by the schedular criteria (as outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of TDIU is addressed in the remand below.

Analysis - Separate evaluation for insomnia

Chronic sleep impairment, as noted above, is part of the evaluation criteria for the Veteran's major depressive disorder and part of the basis for his current 50 percent rating.

The Board finds the Veteran competent to report symptoms under § 3.159(a)(2), but he is not competent to state what is and is not a part of major depression because this requires expertise, especially where there are multiple medical problems involved.  Thus, the Veteran's statements in this regard are assigned minimal weight. 

The Veteran has not reported that he had insomnia in service.  Further, even if he did have insomnia in service, it is not compensable as a separate disability because he is already compensated for sleep impairment as part of his major depression.  To the extent that the Veteran has sleep symptoms caused by major depression, these symptoms are already being compensated under 38 C.F.R. § 4.130 (noting symptoms of "sleep impairment").  These symptoms cannot be compensated further because there is a prohibition on pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  As such, a separate service connected rating for insomnia cannot be granted.


ORDER

A rating in excess of 50 percent for major depression is denied.

A separate service connected evaluation for insomnia is denied.


REMAND

As to the matter of TDIU, the May 2009 VA examiner opined that the Veteran's symptoms had interfered with his ability to work as well as his social functioning.  When entitlement to TDIU is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the matter of entitlement to TDIU has been reasonably raised by the record.  However, the matter has not been developed or adjudicated by the AOJ.  Therefore, it must be remanded for such action.

Accordingly, the claim is REMANDED for the following action:

The AOJ should fully develop the matter of the Veteran's entitlement to a TDIU rating, to include providing him the appropriate VCAA-mandated notice and application form to complete.  If he submits the completed application form, the AOJ should adjudicate the matter.  If that benefit is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  [The Veteran is advised that this matter will not be before the Board further unless he initiates (and perfects) an appeal of a negative determination by the AOJ.]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


